DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 30 April 2022.
Claims 1, 4, 8, and 13 have been amended.
Claims 3 and 12 have been canceled.
Claims 1, 2, 4-11 and 13-16 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments to claim 1 are sufficient to overcome the 101 rejection previously raised by integrating the abstract idea into a practical application by claiming “flying a plane”.  However, examiner notes that this amendment has necessitated a 112(a) rejection and if said amendments are later deleted,  reconsideration of the claims under 101 would be required.
Applicant’s amendments are insufficient to overcome the abstract idea 101 rejections against claims 8-11 and 13-16.  Those rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments incorporating allowable subject matter from claim 4 are sufficient to overcome the art based rejections previously raised.  Those rejections are respectfully withdrawn.

Response to Arguments
Applicant’s amendments filed on 30 April 2022 have been fully considered but are not persuasive.
Regarding the 101 of Claims 8-11 and 13-16, Applicant argues that the claims are eligible under 101.  Examiner respectfully disagrees.
The claims recite and are directed to an abstract idea.  The additional elements, the units, modules and other elements merely apply the exception and set forth insignificant extra solution activity.  These elements have been considered both individually and as a whole and they do not integrate the abstract idea into a practical application, nor do they amount to significantly more.  The rejection does not solely allege that the abstract concept is a certain method of organizing human activity, but instead maps the limitations to a certain method of organizing human activity, mental processes and mathematical concepts.  The full analysis, as is outline in the 2019 PEG was applied when examining the claims.  The additional arguments are directed to the amended claim language which was not previously considered and therefore a moot in view of the updated grounds of rejection necessitated by the amendments to the claims, see below.
Minimizing a cost function is part of the abstract concept, and it illustrate a business solution, it does not set forth a technical solution to a technical problem that would be sufficient to overcome 101.  In independent Claims 8 and 10 there is no plane, in the disclosure of the terminal device or system, and therefore the flying of the plane itself is outside of the scope of the invention claimed for the operation management of an aircrew.  The claims are not considered to be integrated into a practical application since they set forth an abstract concept and do not integrate additional elements in a manner that meaningfully integrates the abstract concept into practical application, nor do they illustrate a technical improvement or other meaningful limitations that amount to significantly more.  Obtaining a schedule and generating an output are considered pre and post solution activity that merely gather and output/ transmit data.  These limitations do not transform the claims into patent eligible inventions. The rejections of Claims 8-11 and 13-16 are respectfully maintained and updated below as necessitated by the amendments to the claims.  See below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification lacks written description to support flying a plane using the plurality of candidate pairings and the determined schedule.  [0075, 0088 and 0133] which are pointed to in the response to do sufficiently identify how the claimed invention achieves the claimed function, i.e. flying a plane using the candidate pairings.  The specification does not include a plane, nor does it illustrate any specific control over a plane by the computer system that performs the operation management functions.  The specification discusses how a pilot or crew would operate a plane in accordance with the planned schedule and recommended pairings, but it does not link the two in a way that is commensurate in scope with the enabling disclosure.  One of ordinary skill in the art would not recognize how the computer system/ terminal device claimed that performs the determination/optimization and method of operation management would actually fly a plane since there is no autonomous plane or plane control elements disclosed in the specification.  Accordingly, claim 1 lacks written description because the specification impose no limits on how the plane is flown in terms of sufficient structure, material or actions.
Dependent Claims 2 and 4-7 inherit the deficiency of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-11 and 13-16 are rejected under U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite determining a plurality of initial duties according to a flight schedule, determining a plurality of initial pairs, determining a plurality of candidate pairings by calculating pairings, cost and minimizing an objective function, determining a schedule of aircrew which illustrates certain methods of organizing human activity.  The claims set forth a series of steps for making decisions resulting in the determination of a schedule which manages personal behavior.  Additionally, the individual steps for making determinations can be considered mental processes since they are merely evaluations that could be done in the mind. Calculations are considered mathematical concepts and formulas that are merely applied by a computer. The terminal device comprising processor, modules, memory, units and a program are merely nominal recitations of generic computer components that do not take the claims out of the abstract groupings.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite units and modules configured to communicate with a network and make determinations and a memory, processor and program storing executable instructions.  These elements are recited at a high level of generality and merely automate the determination steps. Obtaining a flight schedule and outputting the pairings are recited at a high level of generality and amount to near data gathering and transmission/output which are forms of extra solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.
For the obtaining and generating an output that were considered extra solution activity in Step 2A above, these have been re-evaluated in step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the computer elements are anything other than generic off the shelf components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt and transmission of data over a network are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
Dependent claims 9, 11 and 13-16 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims recite additional limitations that narrow the abstract concept by describing additional observation and evaluation steps, i.e. selecting, using, determining, that fall within the mental processes grouping and additional calculations that are considered mathematical concepts merely applied by a computer.  There are no additional elements set forth that transform the claim into a patent eligible invention by integrating the abstract idea into a practical application nor do they amount to significantly more.  Therefore, Claims 8-11 and 13-16 are not drawn to eligible subject matter and are ineligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1, 2, 4-11 and 13-16 are objected to as being a rejected base claim or being dependent upon a rejected base claim, but would be allowable if rewritten in in a manner sufficient to overcome the 101 and 112 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                     /STEPHANIE Z DELICH/                     Primary Examiner, Art Unit 3623